Case 1:20-cv-00804-RGA Document 107 Filed 09/09/20 Page 1 of 12 PageID #: 1217




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 SANOFI-AVENTIS U.S. LLC and                     )
 SANOFI MATURE IP,                               )
                                                 )
                       Plaintiffs,               )
                                                 )
            v.                                   )   C.A. No. 20-804 (RGA)
                                                 )   CONSOLIDATED
 ACTAVIS LLC, et al.,                            )
                                                 )
                       Defendants.               )

                         JOINT CLAIM CONSTRUCTION CHART

       Pursuant to the Scheduling Order dated August 5, 2020 (D.I. 66), Plaintiffs Sanofi-Aventis

U.S. LLC and Sanofi Mature IP (collectively, “Sanofi) and Defendants Actavis LLC; Apotex Corp.

and Apotex Inc.; Breckenridge Pharmaceutical, Inc.; Dr. Reddy’s Laboratories, Inc. and

Dr. Reddy’s Laboratories, Ltd.; Fresenius Kabi USA, LLC; Mylan Laboratories Ltd.; and Sandoz

Inc. (collectively, “Defendants”) have met and conferred, and hereby submit the attached Joint

Claim Construction Chart for U.S. Patent Nos. 10,583,110 (“the ’110 patent”) and 10,716,777

(“the ’777 patent”).

       The charts below identify the parties’ proposed constructions and identification of intrinsic

evidence in support of disputed constructions. Exhibit A to the Joint Claim Construction Chart is

a copy of the ’110 patent. Exhibit B to the Joint Claim Construction Chart is a copy of the ’777

patent. Exhibit C to the Joint Claim Construction Chart is a copy of cited portions of the

prosecution file history of the ’110 patent. Exhibit D to the Joint Claim Construction Chart is a

copy of cited portions of the prosecution file history of the ’777 patent. Exhibit E to the Joint

Claim Construction Chart is a copy of Sanofi Mature IP v. Mylan Labs. Ltd., 757 F. Appx. 988
Case 1:20-cv-00804-RGA Document 107 Filed 09/09/20 Page 2 of 12 PageID #: 1218




(Fed. Cir. 2019). Exhibit F to the Joint Claim Construction Chart is a copy of Mylan Labs. Ltd. v.

Aventis Pharma S.A., PTAB-IPR2016-00712, Paper 112 (Oct. 22, 2019).


                                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                               /s/ Derek J. Fahnestock
 OF COUNSEL:                                   Jack B. Blumenfeld (#1014)
                                               Derek J. Fahnestock (#4705)
 William E. Solander                           1201 North Market Street
 Daniel J. Minion                              P.O. Box 1347
 Whitney L. Meier                              Wilmington, DE 19899
 VENABLE LLP                                   (302) 658-9200
 1270 Avenue of the Americas, 24th Floor       jblumenfeld@mnat.com
 New York, NY 10020                            dfahnestock@mnat.com
 (212) 307-5500
                                               Attorneys for Plaintiffs Sanofi-Aventis LLC and
 Michael S. Scerbo                             Sanofi Mature IP
 VENABLE LLP
 1290 Avenue of the Americas
 New York, NY 10104-3800
 (212) 218-2100

 Jiang Lin
 SANOFI U.S. SERVICES INC.
 55 Corporate Drive
 Mail Stop: 55A-525
 Bridgewater, NJ 08807
 (908) 981-6771




                                                2
Case 1:20-cv-00804-RGA Document 107 Filed 09/09/20 Page 3 of 12 PageID #: 1219




                                     SHAW KELLER LLP

                                     /s/ Nathan R. Hoeschen

                                     John W. Shaw (#3362)
 OF COUNSEL:                         Karen E. Keller (#4489)
                                     David M. Fry (#5486)
 Daryl L. Wiesen                     Nathan R. Hoeschen (#6232)
 Emily Rapalino                      I.M. Pei Building
 GOODWIN PROCTER LLP                 1105 North Market Street, 12th Floor
 100 Northern Avenue                 Wilmington, DE 19801
 Boston, MA 02210                    (302) 298-0700
 (617) 570-1000                      jshaw@shawkeller.com
                                     kkeller@shawkeller.com
 Aviv Zalcenstein                    dfry@shawkeller.com
 Tiffany Mahmood                     nhoeschen@shawkeller.com
 Joel Broussard
 GOODWIN PROCTER LLP                 Attorneys for Defendant Actavis LLC
 620 Eighth Avenue
 New York, NY 10018
 (212) 813-8800

                                     PHILLIPS, MCLAUGHLIN, & HALL, P.A.

                                     /s/ Megan C. Haney
 OF COUNSEL:                         John C. Phillips, Jr. (#110)
                                     Megan C. Haney (#5016)
 Andrew M. Alul                      1200 North Broom Street
 Richard R. Ruzich                   Wilmington, DE 19806
 Stephen R. Auten                    (302) 655-4200
 Roshan P. Shrestha                  jcp@pmhdelaw.com
 TAFT STETTINIUS & HOLLISTER LLP     mch@pmhdelaw.com
 111 East Wacker Drive, Suite 2800
 Chicago, IL 60601-3713              Attorneys for Defendants Apotex Corp. and
 (312) 527-4000                      Apotex Inc.

 Derek B. Lavender
 TAFT STETTINIUS & HOLLISTER LLP
 1 Indiana Square
 Indianapolis, IN 46204
 (317) 713-3500




                                      3
Case 1:20-cv-00804-RGA Document 107 Filed 09/09/20 Page 4 of 12 PageID #: 1220




                                     RICHARDS LAYTON & FINGER, P.A.

                                     /s/ Kelly E. Farnan
 OF COUNSEL:                         _____________________________________
                                     Kelly E. Farnan (#4395)
 C. Kyle Musgrove                    Valerie A. Caras (#6608)
 PARKER POE ADAMS & BERNSTEIN LLP    One Rodney Square
 620 South Tryon Street, Suite 800   920 North King Street
 Charlotte, NC 28202                 Wilmington, DE 19801
 (704) 372-9000                      (302) 651-7700
                                     farnan@rlf.com
 Elizabeth M. Crompton               caras@rlf.com
 John W. Bateman
 PARKER POE ADAMS & BERNSTEIN LLP    Attorneys for Defendant Breckenridge
 1400 K Street NW, Suite 1000        Pharmaceutical, Inc.
 Washington, DC 20005
 (202) 434-9100

 Bruce D. DeRenzi
 BRECKENRIDGE PHARMACEUTICAL, INC.
 15 Massirio Drive, Suite 201
 Berlin, CT 06037
 (646) 448-1308

                                     SMITH, KATZENSTEIN & JENKINS LLP

                                     /s/ Eve H. Ormerod
 OF COUNSEL:                         Neal C. Belgam (#2721)
                                     Eve H. Ormerod (#5369)
 James P. Barabas                    1000 West Street, Suite 1501
 Frank D. Rodriguez                  Wilmington, DE 19801
 WINDELS MARX LANE & MITTENDORF,     (302) 652-8400
 LLP                                 nbelgam@skjlaw.com
 One Giralda Farms, Suite 100        eormerod@skjlaw.com
 Madison, NJ 07940
 (973) 966-3200                      Attorneys for Dr. Reddy’s Laboratories, Inc. and
                                     Dr. Reddy’s Laboratories, Ltd.




                                      4
Case 1:20-cv-00804-RGA Document 107 Filed 09/09/20 Page 5 of 12 PageID #: 1221




                                      HEYMAN ENERIO GATTUSO & HIRZEL LLP

                                      /s/ Dominick T. Gattuso
OF COUNSEL:                           Dominick T. Gattuso (#3630)
                                      300 Delaware Avenue, Suite 200
Daryl L. Wiesen                       Wilmington, DE 19801
Emily Rapalino                        (302) 472-7300
GOODWIN PROCTER LLP                   dgattuso@hegh.law
100 Northern Avenue
Boston, MA 02210                      Attorneys for Fresenius Kabi USA, LLC
(617) 570-1000

Aviv Zalcenstein
Tiffany Mahmood
Joel Broussard
GOODWIN PROCTER LLP
620 Eighth Avenue
New York, NY 10018
(212) 813-8800

                                      POTTER ANDERSON & CORROON LLP

                                      /s/ Bindu A. Palapura
 OF COUNSEL:                          David E. Moore (#3983)
                                      Bindu A. Palapura (#5370)
 Matthew R. Reed                      Tracey E. Timlin (#6469)
 G. Edward Powell, III                Hercules Plaza, 6th Floor
 WILSON SONSINI GOODRICH AND ROSATI   1313 North Market Street
 650 Page Mill Road                   Wilmington, DE 19801
 Palo Alto, CA 94304                  (302) 984-6000
 (650) 493-9300                       dmoore@potteranderson.com
                                      bpalapura@potteranderson.com
 Wendy Lynn Devine                    ttimlin@potteranderson.com
 Kristina M. Hanson
 WILSON SONSINI GOODRICH AND ROSATI   Attorneys for Defendant Mylan Laboratories
 One Market Plaza                     Limited
 Spear Tower, Suite 300
 San Francisco, CA 94105
 (415) 947-2000




                                      5
Case 1:20-cv-00804-RGA Document 107 Filed 09/09/20 Page 6 of 12 PageID #: 1222




                                     HEYMAN ENERIO GATTUSO & HIRZEL LLP

                                     /s/ Dominick T. Gattuso
 OF COUNSEL:
                                     Dominick T. Gattuso (#3630)
 Daryl L. Wiesen                     300 Delaware Avenue, Suite 200
 Emily Rapalino                      Wilmington, DE 19801
 GOODWIN PROCTER LLP                 (302) 472-7311
 100 Northern Avenue                 dgattuso@hegh.law
 Boston, MA 02210
 (617) 570-1000                      Attorneys for Defendants Sandoz and
                                     Fresenius Kabi USA, LLC
 Aviv Zalcenstein
 Tiffany Mahmood
 Joel Broussard
 GOODWIN PROCTER LLP
 620 Eighth Avenue
 New York, NY 10018
 (212) 813-8800

 September 9, 2020




                                      6
                Case 1:20-cv-00804-RGA Document 107 Filed 09/09/20 Page 7 of 12 PageID #: 1223




                                                       Agreed Construction

                  Term                                       Claims                               Parties’ Construction

castration resistant metastatic prostate                       All                     castration resistant metastatic prostate cancer
cancer that has progressed during or after                                             that has worsened during or after treatment
treatment with docetaxel                                                               with docetaxel



                                                      Disputed Constructions

      Term           Claim         Sanofi’s Proposed Construction and                Defendants’ Proposed Construction and
                                            Intrinsic Evidence                                 Intrinsic Evidence

A method of         All        Limiting preamble; plain and ordinary             A method that requires increasing survival as the
increasing                     meaning                                           intentional purpose for which the recited method
survival                                                                         must be performed
                               Intrinsic Evidence
                                                                                 Intrinsic Evidence
                               ’110 patent, Exhibit A, including: Figure 1,
                               Figure 3, 1:32-2:39, 3:28-37, 3:45-46, 3:49-51,   ’110 Patent, Exhibit A, including:
                               6:38-42, 11:40-67
                                                                                   ’110 Patent, Figs. 1-5
                               ’777 patent, Exhibit B, including: Figure 1,        ’110 Patent, Table 1
                               Figure 3, 1:33-2:41, 3:31-40, 3:48-49, 3:52-54,
                               6:41-45, 11:38-12:8                                 ’110 Patent, Table 5
                                                                                   ’110 Patent at 2:43-3:41
                               Prosecution file history of the ’110 patent,
                               Exhibit C, including: 10/24/2019 Applicant          ’110 Patent at 3:47-48
                               Response to Office Action at 7; 10/24/2019          ’110 Patent at 4:10-12
                               Claim Amendments; 1/13/2020 Notice of               ’110 Patent at 4:18-19
                               Allowance at 4-6
                                                                                   ’110 Patent at 5:41-8:14
       Case 1:20-cv-00804-RGA Document 107 Filed 09/09/20 Page 8 of 12 PageID #: 1224




Term      Claim       Sanofi’s Proposed Construction and              Defendants’ Proposed Construction and
                               Intrinsic Evidence                               Intrinsic Evidence

                  Prosecution file history of the ’777 patent,      ’110 Patent at 8:61-65
                  Exhibit D, including: 4/1/2020 Non-Final          ’110 Patent at 9:55
                  Rejection at 9-11; 6/9/20 Notice of Allowance
                  at 2-4                                            ’110 Patent at 10:45-16:37
                                                                    ’110 Patent at 17:17-18:30
                  Exhibit E: Sanofi Mature IP v. Mylan Labs.
                  Ltd., 757 F. Appx. 988 (Fed. Cir. 2019)         ’777 Patent, Exhibit B, including:

                  Exhibit F: Mylan Labs. Ltd. v. Aventis Pharma     ’777 Patent, Figs. 1-5
                  S.A., PTAB-IPR2016-00712, Paper 112 (Oct.         ’777 Patent, Table 1
                  22, 2019)                                         ’777 Patent, Table 5
                                                                    ’777 Patent at 2:33-3:44
                                                                    ’777 Patent at 2:65-67
                                                                    ’777 Patent at 3:6-9
                                                                    ’777 Patent at 3:50-51
                                                                    ’777 Patent at 4:13-15
                                                                    ’777 Patent at 4:21-22
                                                                    ’777 Patent at 5:44-8:14
                                                                    ’777 Patent at 8:61-65
                                                                    ’777 Patent at 10:45-17:51
                                                                    ’777 Patent at 17:50-51
                                                                    ’777 Patent at 18:30-67
                                                                    ’777 Patent at 19:5, 9




                                                   2
       Case 1:20-cv-00804-RGA Document 107 Filed 09/09/20 Page 9 of 12 PageID #: 1225




Term      Claim      Sanofi’s Proposed Construction and       Defendants’ Proposed Construction and
                              Intrinsic Evidence                        Intrinsic Evidence

                                                          Prosecution file history of the ’110 Patent, Exhibit
                                                          C, including:

                                                            March 15, 2018 Summary of Applicant Initiated
                                                            Interview
                                                            May 25, 2018 Office Action Response at 2-4
                                                            April 24, 2019 Final Rejection
                                                            October 24, 2019 Office Action Response at 7
                                                            January 13, 2020 Notice of Allowance
                                                          Prosecution file history of the ’777 Patent, Exhibit
                                                          D, including:

                                                            April 1, 2020 Non-Final Rejection
                                                            June 9, 2020 Notice of Allowance
                                                          Exhibit E: Sanofi Mature IP v. Mylan Labs. Ltd.,
                                                          757 F. Appx. 988 (Fed. Cir. 2019)

                                                          Exhibit F: Mylan Labs. Ltd. v. Aventis Pharma
                                                          S.A., PTAB-IPR2016-00712, Paper 112 (Oct. 22,
                                                          2019)




                                               3
                  Case 1:20-cv-00804-RGA Document 107 Filed 09/09/20 Page 10 of 12 PageID #: 1226




      Term            Claim       Sanofi’s Proposed Construction and               Defendants’ Proposed Construction and
                                           Intrinsic Evidence                                Intrinsic Evidence

to a patient in      All      to one or more patients with the intent of       to an individual patient in need of increased
need thereof                  increasing survival                              survival

                              Intrinsic Evidence                               Intrinsic Evidence

                              ’110 patent, Exhibit A, including: Figure 1,     ’110 Patent, Exhibit A, including:
                              Figure 3, 1:21-28, 1:32-2:39, 2:62-3:2, 3:28-
                              37, 3:45-46, 3:49-51, 6:38-42, 7:7-9, 9:47-59,     ’110 Patent, Fig. 2
                              10:3-41, 10:45-63, 11:1-13, 11:40-67, 16:15-       ’110 Patent, Table 1
                              37
                                                                                 ’110 Patent, Table 5
                              ’777 patent, Exhibit B, including: Figure 1,       ’110 Patent at 2:43-3:41
                              Figure 3, 1:22-29, 1:33-2:41, 2:65-67, 3:1-5,
                                                                                 ’110 Patent at 3:47-48
                              3:31-40, 3:48-49, 3:52-54, 6:41-45, 7:10-15,
                              9:47-59, 10:3-41, 10:45-63, 11:1-13, 11:38-        ’110 Patent at 4:18-19
                              12:8, 17:30-51                                     ’110 Patent at 5:41-8:14
                              Prosecution file history of the ’110 patent,       ’110 Patent at 8:61-65
                              Exhibit C, including: 10/24/2019 Applicant         ’110 Patent at 9:55
                              Response to Office Action at 7; 10/24/2019         ’110 Patent at 10:45-16:37
                              Claim Amendments; 1/13/2020 Notice of
                              Allowance at 4-6                                   ’110 Patent at 17:17-18:30
                                                                               ’777 Patent, Exhibit B, including:
                              Prosecution file history of the ’777 patent,
                              Exhibit D, including: 4/1/2020 Non-Final           ’777 Patent, Fig. 2
                              Rejection at 6, 9-11; 6/9/20 Notice of
                                                                                 ’777 Patent, Table 1
                              Allowance at 2-4
                                                                                 ’777 Patent, Table 5
                              Exhibit E: Sanofi Mature IP v. Mylan Labs.         ’777 Patent at 2:33-3:44
                              Ltd., 757 F. Appx. 988 (Fed. Cir. 2019)
                                                                                 ’777 Patent at 2:65-67



                                                                  4
       Case 1:20-cv-00804-RGA Document 107 Filed 09/09/20 Page 11 of 12 PageID #: 1227




Term       Claim       Sanofi’s Proposed Construction and              Defendants’ Proposed Construction and
                                Intrinsic Evidence                               Intrinsic Evidence

                   Exhibit F: Mylan Labs. Ltd. v. Aventis Pharma     ’777 Patent at 3:6-9
                   S.A., PTAB-IPR2016-00712, Paper 112 (Oct.         ’777 Patent at 3:50-51
                   22, 2019)
                                                                     ’777 Patent at 4:21-22
                                                                     ’777 Patent at 5:44-8:14
                                                                     ’777 Patent at 8:61-65
                                                                     ’777 Patent at 10:45-17:51
                                                                     ’777 Patent at 17:50-51
                                                                     ’777 Patent at 18:30-67
                                                                     ’777 Patent at 19:5, 9
                                                                   Prosecution file history of the ’110 Patent, Exhibit
                                                                   C, including:

                                                                     March 15, 2018 Summary of Applicant Initiated
                                                                     Interview
                                                                     May 25, 2018 Office Action Response
                                                                     April 24, 2019 Final Rejection
                                                                     October 24, 2019 Office Action Response
                                                                     January 13, 2020 Notice of Allowance
                                                                   Prosecution file history of the ’777 Patent, Exhibit
                                                                   D, including:

                                                                     April 1, 2020 Non-Final Rejection
                                                                     June 9, 2020 Notice of Allowance




                                                    5
       Case 1:20-cv-00804-RGA Document 107 Filed 09/09/20 Page 12 of 12 PageID #: 1228




Term       Claim      Sanofi’s Proposed Construction and       Defendants’ Proposed Construction and
                               Intrinsic Evidence                        Intrinsic Evidence

                                                           Exhibit E: Sanofi Mature IP v. Mylan Labs. Ltd.,
                                                           757 F. Appx. 988 (Fed. Cir. 2019)

                                                           Exhibit F: Mylan Labs. Ltd. v. Aventis Pharma
                                                           S.A., PTAB-IPR2016-00712, Paper 112 (Oct. 22,
                                                           2019)




                                                6
